UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofFebruary 2017 Commission File Number 1-12260 COCA-COLA FEMSA, S.A.B. de C.V. (Translation of registrant’s name into English) United Mexican States (Jurisdiction of incorporation or organization) Calle Mario Pani No. 100, Santa Fe Cuajimalpa, Cuajimalpa de Morelos, 05348, Ciudad de México, México (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Coca-Cola FEMSA announces date for shareholders’ meeting Mexico City, Mexico – February 9, 2017 – Coca-Cola FEMSA, S.A.B. de C.V. (BMV: KOFL; NYSE: KOF) (“Coca-Cola FEMSA”), the largest franchise bottler in the world by sales volume, announces that it will hold its annual shareholders’ meeting on March 14, 2017. Coca-Cola FEMSA also announced that the Record Date for the holders of its ADSs is February 21, 2017. About the Company Stock listing information: Mexican Stock Exchange, Ticker: KOFL | NYSE (ADR), Ticker: KOF | Ratio of KOF L to KOF 10:1 Coca-Cola FEMSA, S.A.B. de C.V. produces and distributes Coca-Cola, Fanta, Sprite, Del Valle, and other trademark beverages of The Coca-Cola Company in Mexico (a substantial part of central Mexico, including Mexico City, as well as southeast and northeast Mexico), Guatemala (Guatemala City and surrounding areas), Nicaragua (nationwide), Costa Rica (nationwide), Panama (nationwide), Colombia (most of the country), Venezuela (nationwide), Brazil (greater São Paulo, the states of Mato Grosso do Sul, Paraná, and Santa Catarina, part of the states of Rio Grande do Sul, Goias, Rio de Janeiro and Minas Gerais), Argentina (federal capital of Buenos Aires and surrounding areas) and Philippines (nationwide), along with bottled water, juices, teas, isotonics, beer, and other beverages in some of these territories. The Company has 66 bottling facilities and serves more than 373 million consumers through 2,800,000 retailers with more than 100,000 employees worldwide. For additional information or inquiries contact the Investor Relations team: · Maria Dyla Castro | mariadyla.castro@kof.com.mx | (5255) 1519-5186 · Jorge Collazo | jorge.collazo@kof.com.mx | (5255) 1519-5218 · Tania Ramírez | tania.ramirez@kof.com.mx | (5255) 1519-5013 Coca-Cola FEMSA announcement February 9 th , 2017 Page 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COCA-COLA FEMSA, S.A.B. DE C.V. By: /s/ Héctor Treviño Gutiérrez Héctor Treviño Gutiérrez Chief Financial Officer Date:February 9
